DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on September 27, 2021 is acknowledged.  The traversal is on the ground(s) that there is not undue burden to search both claimed groups.  This is not found persuasive because the two groups are directed to entirely different inventions and would necessitate different searches.  For example, claims 1-16 are drawn to a syringe manifold which would require a search in a61M37 subclasses.  Claim 17 is drawn to a syringe assembly which comprises a syringe and adaptor where the adaptor is configured to connect to a syringe manifold.  In other words, the manifold f claim 17 is a functional limitation so that the adaptor only needs to be functionally capable of operationally connecting to the recited syringe manifold.  A search for claim 17 would encompass a different search which includes various A61M5 subclasses which do not necessarily include manifolds.  For these reasons, the examiner maintains that a search burden exists.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
Regarding claim 6, the claim should be amended to recite “…outlet of the middle body member and permits…” in line 7 to correct for grammar.
Regarding claim 8, the claim should be amended to recite “…the at least one connector and permits fluid flow…” in line 3 to correct for grammar.
Further regarding claim 8, the claim should be amended to recite “…the middle body member and permits fluid…” in the second to last line of the claim to correct for grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if the “two connectors” are a part of the “at least one connector” recited in claim 1 or if they are different connectors.  For examination purposes, they are considered to be a part of the “at least one connector”.
Regarding claim 3, it is unclear if the “two second fluid paths”, “two first ports”, and “two second ports” are a part of the “at least one second fluid path”, “at least one first port”, and “at least one second port”, respectively, recited in claim 1 or if they are separate from the elements of claim 1.  For examination purposes, they are considered to be a part of the corresponding elements recited in claim 1.
Regarding claim 6, the claim is directed to “the at least one check valve diaphragm comprises a first check valve diaphragm…and a second check valve diaphragm”.  This claim is dependent on claim 5 which recites that the at least one first port and the at least one second port has at least one check valve diaphragm (so that there are at least two check valve diaphragms total in the manifold).  Based on the language of claim 6, it is unclear if both the at least one first port and the at least one second port have a first and second check valve diaphragm or if one of the first/second ports has the first check valve diaphragm and the other of the first/second port has the second check valve diaphragm.
Regarding claim 11, in the last 6 lines of the claim, the claim recites “wherein the at least one fluid path defined in at least one of the lower body member…”.  Based on the wording of this limitation, it is unclear if the claim could be referring to the at least one second fluid path of the lower body member, as recited earlier in the claim.  Alternatively, due to the use of the term “in at least one of the lower body member”, it is unclear if the limitation could be referring to a fluid path in the lower body member or alternatively in some other element.
Regarding claim 12, it is unclear if the “two connectors” are a part of the “at least one connector” recited in claim 11 or if they are different connectors.  For examination purposes, they are considered to be a part of the “at least one connector”.
Regarding claim 13, it is unclear if the “two fluid paths” are a part of the “at least one second fluid path” recited in claim 11 or if they are different fluid paths.  For examination purposes, they are considered to be a part of the “at least one second fluid path”
Further regarding claim 13, it is unclear if the “four ports” are a part of the “at least one first port”, the “at least one second port”, both the at least first and second ports, or if they are separate.  For examination purposes, they are considered to be a part of both the at least one first and second port so that the connector has a total of four ports.
Claims 14-16 are also rejected by virtue of being dependent on claim 11.
Allowable Subject Matter
	Claims 1, 4, 5, 7-10 are allowed over the prior art of record.
Claims 2, 3, and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed manifold.  
	The closest prior art of record is Brengle (US 6428518).  
Regarding independent claim 1, Brengle fails to teach among all the limitations or render obvious an outlet for connection of the syringe manifold to at least one fluid delivery device, in combination with the total structure and function as claimed.  
Regarding independent claim 11, Brengle fails to teach among all the limitations or render obvious wherein the at least one fluid path defined in at least one of the lower body member, the at least one first port defined by the dividing plate of the middle body member, the at least one fluid path defined in the upper surface of the middle body member, and the at least one second port defined in the middle body member establish fluid communication between the at least one connector and the outlet of the lower body member, in combination with the total structure and function as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783